 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDLorraine Urbauer d/b/a Kimmel's Shop Rite and Re-Orderof the Administrative Law Judge and herebytailClerks Union Local No. 1105,Retail Clerks In-ordersthatRespondent, Lorraine Urbauer d/b/aternationalAssociation,AFL-CIO.CaseKimmel's Shop Rite, Vashon,Washington, her19-CA-6383September24, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn April 15, 1974, Administrative Law Judge Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions to the Administrative Law Judge's Decision,and Respondent filed an answering brief.Pursuant 'to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended'The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products Inc.,91NLRB 544, enfd. 188 F.2d 362 (C A. 3, 1951). We have carefully examinedthe record and find no basis for reversing his findings.2Viewing this case in the light ofSteel-Fab, Inc.,212 NLRB No. 25 (1974),which issued subsequent to the Administrative Law Judge'sDecision herein,we agree with the Administrative Law Judge's conclusion that the complaintshould be dismissed msofar as it alleges an 8(a)(5) violation or unilateralaction in violation of Sec 8(a)(1). As for the appropriateness of a bargainingorder based on the three instances of unlawful interrogation,we agree withthe Administrative Law Judge that it is not warranted.In the light of thisconclusion,we need not make a finding as to whether the Union enjoyedmajority status.Member Jenkins does not subscribe toSteel-Fab,for the reasons expressedin his dissent there.He does not consider the three unlawful interrogationssufficient misconduct to prevent the holding of a fair election,and thereforefinds it unnecessary to consider whether the Administrative Law Judge'sconclusions regarding the Union'smajority were correct.3 Subsequent to the issuance of the Administrative Law Judge's Decision,Respondent moved to reopen the record for the purpose of showing that the"Notice to Employees"recommended by the Administrative Law Judge wasposted by Respondent from May 3, 1974, to July 3, 1974. On thebasis of thisalleged posting,Respondent argues that"no further order or remedy shouldbe entered in this case."We finda reopening of the record to be unwarrantedand hereby deny Respondent'smotion To the extent that the motion raisesquestions relating to the posting of the notice ordered herein,that is a matterwhich may be raised at the compliance stage of this proceeding.agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERICHARDD. TAPLITZ, Administrative Law Judge: This casewas tried atVashon, Washington, on January 16 and 17,1974, and afterthe submission of certainstipulations, thehearing wasclosed on February 4, 1974. The charge wasfiled on April 27, 1973, by Retail Clerks Union Local No.1105, Retail ClerksInternationalAssociation, AFL-CIO,herein calledthe Union. The complaint issued on Novem-ber 26, 1973, and, as amended at the hearing,alleges thatLorraine Urbauer d/b/a Kimmel's ShopRite,herein calledthe Company, violated Section8(a)(1) and(5) of the Na-tionalLaborRelationsAct, as amended.IssuesThe primaryissues are:(1)Whether the Company, through itsagents,violatedSection 8(a)(1) of the Act by promising employees benefitsif they refrained from union activities, threatening employ-ees if they engaged in union activities, grantingwage in-creases,changing hours and schedules, and interrogatingemployees.(2)Whether the Union represented a majority of theCompany's employees, whether the Company precluded thepossibility of a fair election by engaging ir_ unlawful con-duct, whether the Company violated Section 8(a)(5) by re-fusing tobargainwith the Union, and whether theCompany should be ordered to bargain with the Unionbased on union authorization cards signed by employees.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and the Company.Upon the entire record' in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a Washington corporation, operates a re-tail food store in Vashon, Washington. During the yearimmediately precedingissuanceof the complaint theCompany's gross volume of sales exceeded $500,000 and itpurchased goods valued at in excess of $50,000 from firmswhich in turn purchased those goods from outside of Wash-1The unopposed motion of the Company to correct the transcript of therecord is hereby granted213 NLRB No. 69 KIMMEL'S SHOP RITE441ington. The complaintalleges,the answer admits, and I findthat the Company is an employerengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Allegations that the Company Violated Section8(a)(1) of the Act1.BackgroundThe Union began its organizational drive among theCompany's employees on March 13, 1973.2 On that date,Mervyn Henderson, the Union's presidentand chief execu-tive officer, and Allen W. Berglund, the Union's secretary-treasurer came to the Company's store on Vashon Island,and asked the store manager, James Kimmel,3 whether theycould talk to the employees. James Kimmel gave them per-mission and then left for lunch. The union representativesspoke to a number of employees and left authorizationcards. Thereafter a number of cards weresigned.4At about 9:30 a.m. on March 20, Union Secretary-Trea-surer Berglund called James Kimmel on the telephone andtold him that he was coming to the store later that morning.About noon, Berglund, together with Union President Hen-derson and a representative of the Washington State Media-tion Service, appeared at the store. Henderson handedJames Kimmel a letter which stated that the Union repre-sented a majority of the employees at the store, excludingthe manager, guards, and supervisors, and demanded recog-nition.5The Company did not recognize the Union as the repre-sentative of its employees and on March 28 the Union fileda representation petition in Case 19-RC-6605 fora bargain-ing unit consistingof all employees employed by the Com-pany, with the standard statutoryexclusions .6ZAll dates are in 1973unless otherwise specifiedJames Kimmel is the son of Lorraine Urbauer Kimmel,the owner of thestore.The Company admits and I find that until April 27, 1973, JamesKimmel was a supervisor and that at all times material herein LorraineUrbauer Kimmel was a supervisor within themeaningof the Act.°The circumstances surrounding these signings and the validity of thecards are discussed in detail belowSThese findings are based on the testimony of Henderson and BerglundJames Kimmel acknowledged that he spoke to the union representatives onMarch 20 but he averred that he did not believe he spoke to them on thephone before they came,`and he further averred that he did not see the letterdemanding recognition until the date of the trial There were 10 employeesin the bargaining uniton March20. Before that date,eight of them hadsigned authorization cards on behalf of the Union The assertion of Hender-son and Berglund that they had come on that date to demand recognitionis credibleMy observation of James Kimmel as he testified and his testimo-ny as a whole leads me to the conclusion that he either did not have a clearrecollection of the matters he testified to or that he was less than candid Icredit Henderson and Berglund6The complaint alleges, the answer admits, and I find that the followingunit is appropriatefor the purposesof collective bargaining within the mean-ing of Section 9(b) of the Act.On about April24, Berglundand Claude Liday,anotherunion representative,came to the store and spoke to Lor-raine Urbauer Kimmel,the owner of the store.Berglundtold her thatthe Unionhad the right to represent the em-ployees through some State of Washington proceedings.7Kimmel 9 told Berglund that she wanted her employees tohave an election.On April 26, the Union'spetition for an election waswithdrawn and onMay 4, the Companyfiled a petition foran electionin Case No.19-RM-1066.2.The April 15 meetinga.The statements of Kimmel(1) FactsKimmel helda meetingfor all of her employees at herhome at about 8 p.m. on April 15. She acknowledged in hertestimony that she called the meeting to discuss the unionproblem. She opened the meeting by telling the employeesthat when she acquired the store it was $200,000 in debt andthat over the years she had reduced the debt to $18,000. Shesaidthat during all those years she did not have the moneyto go union. Kimmel then turned the meeting over to Ray-mond Elkins, who was to become thestoremanager thefollowing day, saying that Elkins knew more about theUnion than she did because he had a store in Tacoma thatwas union .9(2) ConclusionsParagraph 10 of the complaint alleges that at this meetingKimmel violated Section 8(a)(1) of the Act by saying thatthe Company had never gone union all those years; bypromising certain employees that the Company would givethem raises close to the union scale; and by telling certainAll employees of the Companyat itsVashon, Washingtonfood store,excluding officeclerical employees, guards, and supervisorsas definedin the Act.7Apparentlysome state procedures had been followed and there had beena card check.However, counselfor the General Counsel stated on the recordthat he does not claimthatthere was an agreed-upon method for determiningmajority througha card check and he does not contend thatthe duty tobargain arosethroughanything related to a state proceeding.9 LorraineUrbauerKimmel will be referred to as Kimmel. Her son willbe referred to as James Kimmel.9 The abovefindingsare based on the credited testimony of Kimmel. Fiveother witnesses also testified concerning what Kimmel said at that meeting.Fouremployees(Hayfield, Fender,Hendricks,and Staton)testified on be-half of the General Counsel. Elkins alsotestifiedconcerning that subject Thetestimony of all of thosewitnesses, except Hayfield, tendedin large measureto corroborate Kimmel's testimonyStaton's testimonydid not fully corrobo-rateKimmel in that Staton averred that Kimmel said that she could notaffordthe Unionat this time,while Kimmel averred thatshe had referredto the pastHendrickscorroboratedKimmelby testifyingthat Kimmel saidthat she hadn'thada union beforebecauseshe couldn't affordone. I believethat Staton was mistakenin this regard. Hayfield testifiedthat Kimmel toldthe employees that she usually gave payraises inJune, and she would try tocome as close to union scaleas she possibly could. Hayfieldalso testified thatin responseto a question,Kimmel told the employees that she had notconsidered selling the store before the Union had become involved. I, amunable to creditHayfield withregardto either ofthese assertions Her versionof what wassaid by Kimmelat the meeting wasat oddswith the testimonyof all five witnesseswho alsotestified concerningthatmeeting, and I do notbelieve that her recollection of the events was accurate9 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that layoffs would occur if the Unioncame in.As to the first of these allegations, I have found that Kimmeldid tell employees that in the past she could not afford togo union.However, I do not believe that that statement ofKimmel went beyond her right to express her views.Section8(c) of the Act provides that theexpressingof any views,arguments, or opinions shall not constitute or be evidenceof an unfair labor practice, if those expressions contain nothreat of reprisal or force or promise of benefit. I do notbelieve that Kimmel's statement could fairly be construedto be a threat. I therefore find that it did not violate Section8(a)(l) of the Act. As to the otherallegations contained inparagraph 10 of the complaint, the credited evidence failsto establish them. I shall, therefore, recommend that theallegations contained in paragraph 10 of the complaint bedismissed.b.The statementsof Elkins(1) FactsRaymond Elkins became comanager of the store,togeth-er with James Kimmel, on April 16. He became sole manag-er when James Kimmel left a few weeks later.Before April16, Elkins worked in the store premises as the owner of themeat market which he subleased from Kimmel.At the timeKimmel turned over the meeting of April 15 to Elkins,Elkins was not yet a store manager.10However,Kimmelconceded in her testimony that a decision to make Elkinsmanager was made the first week in March and that theemployees might have found out about it. In any event,Kimmel remained at the meeting throughout Elkins' presen-tation and did not dispute anything that he said.Whetheror not Elkins had some sort of anticipatory supervisorypowers onApril 15,I find that he was at that time an agentwhose actions were binding on the Company. By introduc-ing Elkins and turning the meeting over to him,Kimmelgave him the apparentauthorityto speak for her, and byremaining mute when he did speak,she ratified his state-ments. I tElkins testified in detail as to what he said atthe April 15meeting.Four employees called on the behalf of the Gener-al Counsel also testified as to what he said.The recollectionof the four employees was less than exact. Each corroborat-ed parts of Elkins' testimony and parts of the testimony ofthe other employees,but there was little consistent pattern.On the other hand,Elkins impressed me as a candid witnesswith a very good memory. The following findings are basedprimarily on that testimony,which I believe was fully credi-ble.Elkins started his presentation by telling the employeesthat he wanted to relate some of his experiences with the10 The Companyconcedes in its answer that Elkins became the storemanager onApril 16 and thatfrom that time on he was a supervisor withinthe meaningof the Act.11Cf.Mike O'Connor Chevrolet-Buick-GMC Co.,Inc.,209 NLRB 701(1974), wherethe Board held that an employee was the agent of a companywhen he made certain remarks inthe presence ofan admitted supervisor whodid nothingto disavow them and therebyratified them.The fact that Elkinshad alreadybeen selected to become a supervisor effective the following dayreinforces thisconclusion.Union, and that it made no difference to him whether thestore was union or not. He said that the meat market heowned at the store was union, as were the other meat marketoperations he ran, and he was able to live with the Union.He told the employees that he had had some trouble withthe Retail Clerks Union in his Tacoma store. He then wenton to describe the situation there as follows: The Tacomastore was union, but was run like a very small family store.The cleanup boy boxed groceries, and the box boys checkedin addition to their box boy work. One girl, at her request,worked Sundays at straight time. That was the conditionwhen he bought the store, and he assumed things wouldcontinue as they were and that the duties of the employeescould be varied. Three months after he bought the store, theUnion complained that the girl working on Sundays had tobe paid Sunday pay. He told the Union that she had alwaysdone it, and they replied that she couldn't anymore. TheUnion also told him to stop having the cleanup boy dostocking work, and to stop having the stockers do check-ing work. He was forced to cut help down because hecouldn't afford to move employees up into categories or payscales that the Union required. For example, he couldn'tmove the box boys up into a junior apprentice classification.He continued trying to run the store as a small family one.He hired some of his relatives to work in the store and letgo two of the full-time employees. The Union complainedand brought proceedings against him for the discharge ofthose employees, and for the discharge of another employeethat he had fired for insubordination. He immediately re-hired that third man and he finally settled with the Unionon the two others. He paid backpay and put them on apreferentialhiring list.His relativesjoined the Union. Hefinally put the store up for sale because economically it wasnot working out. In order for a store like that to work out,the owner had to be there, and he spent most of his time atKimmels. The store was sold to a man named Dale Man-ning.The closingwas inMarch. Manning asked if he hadany problems, and he told him what had happened. Thenew owner then said that the store was going to be non-union,and he replied, "Well, more power to you." AfterManning had taken over, Manning fired every employee,including Elkins' relatives, and brought his own people in.The store is now nonunion. His relatives went to the Unionto try to get new jobs, but they didn't receive any help.Elkins then told the employees that he had three meatoperations, all of which were union, and he had no problemswith them. He said that the Union wouldn't be the burdenat Kimmels that it was for his store in Tacoma, becauseKimmels had the volume to handle it. At that point, Elkinsasked for questions and a number of employees responded.One of the employees asked if they would get retirementretroactive to the date of their employment. He answeredthat he didn't know about the retail clerks, but he assumedthe Meat Cutters' arrangements were similar and with thatunion there was a vesting period of 10 years. He told themabout how credits were accumulated and said that he didn'tbelieve that most of the employees at Kimmels would bene-fit from the retirement program.One of the box boys asked how the status of the box boyswould be affected if the store went union. He answered thathe did not know for sure, but that they could look to one KIMMEL'S SHOP RITEof the competing stores, Thriftway, which did about thesame amount of business and had considerably more em-ployees. He told them that his knowledge was based on theMeat Cutters Union and it could be explained in terms ofan employee not being eligible for health benefits unlessthat employee worked 80 hours a month. He said, "I assumethis is why they have more people over there than we dobecause they're keeping them under 80 hours a month." Healso answered the box boy's question by telling him that inTacoma the Union told him that the box boy could only boxgroceries and could not stock shelves or do anything else.Another employee asked whether the employees would beworking more or less hours if the Union came in, and Elkinstold them that he could only compare it to Thriftway, whichhad more employees than Kimmels. He said he assumedthat if the Union came in, they would be working under thesame contract.When he was asked by an employee howmany full-time employees there would be, he replied that hethought there would be between three and four and thatthey would have more employees rather than less. Elkinsalso told the employees that if he were doing the hiring anditwere a union store with higher wages, he would look morefavorably upon hiring family men that he could use formore skilled work and count on for 8 hours a day when theywere needed.l"One employee asked a question concerning insurance.Elkins turned to Kimmel and asked her if she had insur-ance. Kimmel replied that they always had it.13Employee Roberta Hayfield asked whether a new ownerwould do the same thing that had happened in Tacoma ifthe store were sold. Elkins replied, "I don't know whetherhe could or not. The only thing I know is that Dale Manningdid it." Another employee asked, "If you, Ray Elkins, buythe store, will you do that?" Elkins replied that he wasneither for or against the Union, and that he did not believethat he would do that.14iiThefour employee witnesses who testified about this meeting placeddifferent emphasis on what was allegedly said Hayfield testified that Elkinstold himthey would all work lesshoursif theywent union.Fender averredthat Elkins told one employee that she would work less hours if the Unioncame in; that three peoplewouldwork 40 hours and the rest under 80 hoursa month so thatthey wouldn'thave to put money in the Union,and thatwageswould be higher,but the employeeswould.be working less Hendrickstestified that Elkins told them that if the Union came in, men would be hiredinstead of kids,there wouldbe higher pay but less hours; and that only fourpeople would get 80 hours to entitle them to benefits.Staton testified thatElkins saidthat the employeeshad to work 40 hours for benefits and theCompanywould cut down their hours so that they wouldn't get medical.Hayfield testified that Elkins told-themthatif they went union,box boyswould box and do nothing else. I credit Elkins' testimony, as set forth above,where it conflicts withthatof the employees13Fender testifiedthatElkins said that the Union had insurance but theCompany alsodid, and that the employees could be covered if they wantedto pay 50 centsa month.Noneof the other employees who testified concern-ing what was said at this meeting corroborated Fender with regard to thistestimony I credit Elkins'testimony upon which the above findings arebased14 Fender testified that Elkins said that if he took over the store and theemployees went union, things wouldn'tbe as good astheythought theywould be, that Elkins also said that he could get around the Unionby layingeveryoneoff and bringing in friends until he was nonunion;and that he haddonethat in TacomaHendricks testified that Elkins said he had let peoplego in Tacoma and brought in nonunion help because he didn'twant to paybenefits,and that he sold the store because the Union cost him so much Asindicated above,I believethatElkins' recollection of what he said was more443Another employee asked a question concerning payscales.Elkins said that he was sure Kimmel was going toreview the pay as she had done every year beforesummer.He also said that if he were to become the owner of thestore, he would probably review the pay scales also.15(2) ConclusionsParagraph 11 of the complaint alleges that the Company,through Elkins, violated Section 8(a)(1) of the Act at theApril 15 meeting by stating that if the store were organizedby the Union, working hours would be reduced and therewould be fewer full-time employees; stating that if the storewere organized by the Union, box boys would not be ableto continue doing grocery checking; and stating that if thestore were not organized by the Union, Respondent wouldinstitute an insurance program for store employees.With regard to the thirdallegationwhichrelates'to theinstitution of an insurance plan, the credited evidence failsto support it.With regard to the first two allegations, thecredited evidences does indicate that Elkins spoke aboutreducing hours and having more part-time employees. Inaddition, there is credited evidence that Elkins indicatedthat the box boys might not be allowed to dojobs other thanboxing. However, in the context in which Elkins made thesestatements,which is set forth in detail above, I do not be-lieve that he was unlawfully threatening employees with aloss of benefits or employment if they joined the Union.Under Section 8(c) of the Act, an employer is free toconvey his opinions concerning unionization. Though thisfreedom does not extend to threats of economic reprisal tobe taken solely on his own volition, an employer may statewhat he reasonably believes will be the likely economicconsequences of unionization that are outside his control.As the United States Supreme Court held inN.L.R.B. v.Gissel Packing Co.,395 U.S. 575 (1969):[An employer's prediction about the consequences ofunionization] must be carefully phrased on the basis ofobjective fact to convey an employer's belief as to de-monstrably probable consequences beyond his control... in the case of unionization.... If there is_ anyimplication that an employer may . . . take action sole-ly on his own initiative for reasons unrelated to eco-nomic necessities'and known only to him, thestatement is no longer a reasonable prediction based onavailable facts but a threat of retaliation based on mis-representation and coercion.Elkins' experience with the Union in Tacoma appears, toindicate that the Union did limit the work that could bedone by box boys. The result of such a limitation might wellbe to reduce the number of hours that the box boys worked.Elkins' observation of a comparable store in Vashon indi-cated that the Union did seek additional benefits for full-time as opposed to part-time employees with a result thatthere were a few full-time employees and many part-timersaccurate than the vaned accounts of these employees, and I credit ElkinsisStaton testified that Elkins not only said that Kimmel would reevaluatewages, but also said that if it were up to him he would satisfy everyone. Icredit the testimony of Elkins as set forth above 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho did not work enough hours to qualify for full-timebenefits. This was not only Elkins' observation. The con-tract the Union had with the other employers, copies ofwhich were distributed by the Union to the Company'semployees during organization, specifically provides in afootnote to the appendix that "Courtesy Clerks shall notwork as checkers. Not more than 16 percent (16%) of thetotal manhours worked by employees in the bargaining unitshall be employed in this classification." That clause alsoprevents courtesy clerks from performing stocking work.The contract provides that holiday pay, vacations, sickleave, and funeral leave are only to be paid for employeeswho work over a certain number of hours.A warning that part-time employees might lose their jobsifthe union prevails may be an unlawful threat if theemployer's prediction about the consequences of unioniza-tion are not based on objective facts beyond the employer'scontrol.Helfrich Vending, Inc.,209 NLRB 596 (1974). How-ever, in the instant case, I believe that the statements ofElkins, which are alleged in paragraph 11 of the complaintto be violative of the Act, were reasonable predictions basedon objective economic fact. The logic behind the Boarddecision inAppleton Discount, Inc. d/b/a Treasure IslandFood Store,205 NLRB 394 (1974),applies in the instantcase. InAppleton,the Board refused to find a violation ofSection 8(axl) where "the evidence indicates that the com-pany representatives did no more than present to employeestheir understanding that a labor organization would preferfull-time employment for a smaller number of employeesover a large part-time complement." In a similar vein, theBoard refused to find a violation inMissouri Heel Company,a Divisionof Ripley Industries, Inc.,209 NLRB 481 (1974),where an employer told employees that if he had to pay amold changer the wages of a machinist, he would rather hirea machinist since the machinist could also do tooling work.In that case, the Board held that the Company's statementwas a reasonable prediction based on objective economicfact and was, therefore, lawful.As General Counsel has not proven the allegations ofparagraph 11 of the complaint by a preponderance of thecredible evidence, I shall recommend that the allegations inthat paragraph be dismissed.Though not alleged in the complaint, a serious argumentcan be made out that Elkins was impliedly threatening todischarge employees because of their union activities whenhe referred to the discharge of the employees in his Tacomastore after he had sold it, and when he somewhat equivocat-ed in answering the question whether he would take thatkind of action if he purchased Kimmel's store. In answer tothat question, he said that he "didn't believe" that he wouldtake such action. However, it is noted that Elkins opened hispresentation by a statement that his own operations wereunion, and that it made no difference to him whether thestore was union or not. During the course of the meeting,he said that he could live with the Union and that the Unionwould not be the same type of burden it had been to himat the smaller Tacoma store. In the context of his entirepresentation, I do not believe that a finding would be war-ranted that he even impliedly threatened to discharge em-ployees if he were to buy the store and the store were to gounion.3.Thechanges in wages, schedules, and hours-factsand conclusionsOn April 23, Elkins called a meeting of all the employeesat the store. He told them that the purpose of the meetingwas to let them know officially that he was now the manag-er.He said that he would be in charge of hiring, firing, wageincreases,and scheduling. He added that if any employeeswanted changes in schedules to let him know and he woulddo everything he could to make the desired change. Elkinsthen talked to them about being friendly to customers, per-sonalappearances, tardiness, and similar matters. Duringthismeeting,Elkins told the employees that he had giveneveryonea raiseand that it was effective immediately. Hesaid thatin somecases the raise was a token one becausehe felt that if he wasn't able to give an individual a raise thatindividual should be terminated.16 Elkins also said that theemployees should not talk about their raises with each otheras everyone did not get the same raise and that after hecould evaluate their work there might be otherraises.Hetold the employees that he wrote schedules according to theemployees' performance and that the employees who weremore valuable on the job would get more hours than thosewho are less valuable.17Effective April 23, except for two recent hires, all theemployees were granted wageincreasesthat ranged from 15cents to $1 an hour. About that time there were some shiftsin schedules and changes in hours. The complaintallegesthat the notificationas wellas the granting of wageincreas-es and the other changes were independent violations ofSection 8(a)(1) of the Act. The Respondent contends that allits actions in this regard were unrelated to any union activi-ty.Many people come to Vashon Island for the summer.June, July, and August are the store's busy months. Almosttwice as much business is done in each of the summermonths as in each of the winter months. Because of this,the Company has had the practice for many years of grant-ing wage increases each spring.In the early part of January 1973, Kimmel asked Elkinswhether he would considermanagingthe store. There weremany discussions about that topic. In February, Elkins saidthat if he did take the job he didn't want to be a figureheadstoremanagerand he would control hiring, firing, wagesand scheduling. Later in February, she agreed to that. Invery late February or early March, Elkins told Kimmel thatwhen he became manager he would like to give the raisesthat were normally given before the summer starts. Sheagreed. All this,as well asthe decision to make Elkinsmanager,occurred before any union activity. When Elkinsdid become manager he had the discretion to determine16 These findings are based upon the credited testimony of Elkins.Hayfieldand Staton testified that Elkins told the employees that if they weren't happywith the raise they might as well leave because they wouldn't be there by thetime the next pay raise was given out. This was not corroborated by Fender,who also testified as to what took place at this meeting.Ibelieve that Elkins'recollection was more accurate than either Hayfield or Staton.17 Staton testified that Elkins told them something about a 10-minutebreak because that was all the Union allowed.Elkins denied making such astatement.None of the other employees testified that he made it. I creditElkins. KIMMEL'S SHOP RITEwhat the wage rates should be. On April 23, which was aweek after he assumed the comanager role, he informed theemployees that the wage increases were being granted.Though some of the wage increases were larger than hadbeen granted in previous years,18 they are not so divergentfrom prior practice as to indicate that the Company's moti-vation in giving the increases was different than it had beenin prior years. The differences can be readily explained bythe fact that a new store manager was making the decisionswith regard to the increases. In these circumstances, I do notbelieve that the General Counsel has proven by a prepon-derance of the credible evidence that the wage increaseswere granted to dissuade the employees from union mem-bership or that they constituted independent violations ofSection 8(a)(1) of the Act.With regard to changes in schedules and hours,19 there isno credible evidence that the employer was motivated by adesire to discourage employees from union membership. Tothe extent that there were changes, they are all explainablein terms of a new manager making decisions he felt werenecessary for the efficient running of the business. There isno allegation nor is there any evidence that the Companygave less desirable hours of schedules to employees it be-lieved to be active on behalf of the union. There is noindication that the Company could have gained anythingin terms of dissuading employees from union activity by itsactions with regard to schedules and hours. Nor was thereanything so radical in tthe changes as to suggest that therewas an ulterior motive. I shall therefore recommend thatthose parts of the complaint that allege that the notifica-tion of and granting of wage increases and the changes inscheduling and hours constituted independent violations ofSection 8(a)(1) of the Act be dismissed.4.The interrogationa. James KimmelOn March 15, James Kimmel spoke to employee Lodahlin the store. James Kimmel said that the way most union19The wage ratesfor 1970, 1971, 1972,and 1973 are set forth in the recordas Resp Exh. 3.19 The hours worked by the employees are set forth in Resp Exh.4. Afterthe meetingof April23, Elkins spoke to some of the checkers concerningwhat days they wanted off and how they would like their schedules arranged.On April 23 or 24,he spoke to Hayfield about her hours.Hayfield said thatshe was having problems with her neck and she would prefer to work lesshours than she had in the past He told her he would see what he could do.(Thisfinding is based on the credited testimony of Elkins Hayfield acknowl-edged talking about her neck problem with other people but denied mention-ing it to Elkins I do not credit Hayfield.)On April 23 or 24, Elkins also spoketo Staton and asked her if she had any particular days off that she neededand whether she was happy with her hours She said she needed Tuesdaysoff for a dentist appointment and that she didn't care to work as many hoursas she had.Abouta week later another employee told Elkins that Statondidn't appear to be happy with her hoursHe spoke to Staton and asked herwhether he had given her what she wanted.She replied that she had not toldhim she wanted less hours and she would like to have about the same hoursshe had before. He replied that he was sorry he misunderstood and he wouldcorrect it in the following week's schedule.He did correct it. (This findingis based on the credited testimony of Elkins Staton acknowledged that afterher hours were reduced,Elkins asked her how many hours she wanted andhe agreed to give those hours to her and that she also asked for Mondays andTuesdays off and he agreed )445stores worked there would probably be only a few employ-ees who worked full hours and that since unions workedprimarily on a seniority basis, box boys who hadn't beenthere long would have their hours cut back or wouldn't beworking at all.20 A few days later, Lodahl spoke to Kimmelagain and Kimmel asked whether Lodahl had signed anauthorization card. Lodahl asked Kimmel why he was ask-ing and Kimmel replied that he knew Lodahl had alreadysigned because he had verified the signatures. Lodahl an-swered that he had signed. Kimmel then said that he wasn'tpressuring Lodahl because he (Kimmel) wasn't going to beworking there at the end of the summer.21On or about April 1, James Kimmel spoke to employeeHayfield in the store. James Kimmel asked her if she hadsignedan authorization and she replied that she had.22Later in April, James Kimmel told employee Mosley thathe (Kimmel) bet that Mosley was one of the guys whosigned the card for the Union. Mosley did not reply.23b.,ElkinsEmployee Fender testified that on April 26 Elkins askedhim, "What are you going to do about the Union?" and thathe (Fender) answered that he didn't know. Elkins testifiedthat he didn'tremembersaying anything about the Union.As indicated above, I believe that Elkins was a creditableand very observant witness. On the other hand, I believethat Fender substantiallymisstated, events that occurred atthe April 25 meeting and that his recollection was not al-ways accurate. I do not credit Fender's assertion that he wasinterrogated by Elkins.c.KimmelEmployee Staton testified that on May 1, Kimmel askedher when the Union had contacted her and she replied thatthey hadn't. Staton further averred that Kimmel asked herwhen the Union had been in the store and she told Kimmelthat they hadn't. Kimmel testified that she knew the unionmen were atthe store on March 13 and 20 and that she didnot ask Staton any such questions. I believe that Kimmelwas a candid, careful witness while, as indicated by thefindings above, Staton was not always accurate. I do notcredit Staton's testimony that she was interrogated by Kim-mel.d.Conclusions with regard to the interrogationInBig Three Industries, Inc.,192 NLRB 370 (1971), theBoard adopted the Administrative Law Judge's decisionwhich held:Indeterminingwhether interrogation concerning20 There is no allegation in the complaint that these remarks were inviolation of the Act The complaint does not allege any unlawful activity byJames Kimmel other than interrogation21These findings are based on the credited testimony of Lodahl. JamesKimmel testified that he did not recall making those remarks. I do not believethat James Kimmel'si recollection was always accurate.22 Thisfinding is based on the credited testimony of Hayfield.23 Thisfinding is based onthe testimony of Mosley.James Kimmel testi-fied that he didn'tbelieve that he said it. I creditMosley. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities violates Section 8(a)(1) of the Act, theBoard has held that all the circumstances in which theinterrogation occurs must be considered.Blue FlashExpress, Inc.,109 NLRB 591. In thatcase, the Boarddismissed a complaint where such interrogation wasaccompanied by a statement from the company as toa legitimate reason for the interrogation, where thecompany representative assured the employee againstreprisals, and where the company had not demonstrat-ed union hostility. See alsoN.L.R.B. v. Camco, Inc.,340F.2d 803 (C.A. 5, 1965), where such matters as theplace of the interrogation and the rank of the officialdoing the questioning were also considered. Though inStruksness Construction Co., Inc.,165 NLRB 1062, theBoard was concerned with a polling of employeesrather than individual interrogation, some of the lan-guage in that case is instructive. The Board held: "Inour view any attempt by an employer to ascertain em-ployee views and sympathies regarding unionism gen-erally tends to cause fear of reprisal in the mind of theemployee if he replies in favor of unionism and, there-fore, tends to impinge on the Section 7 rights. As wehave pointed out, 'An employer cannot discriminateagainst union adherents without first determining whothey are.'Cannon Electric Company,151 NLRB 1465,1468. That such employee fear is not without founda-tion is demonstrated by the immunerable cases inwhich the prelude to discrimination was theemployer's inquiries as to the union sympathies of hisemployees." The Board went on to hold that in a poll-ing situation a violation would be found unless thepurpose of the poll was to determine the truth of aunion's claim of majority; this purpose was communi-cated to the employees; assurances against reprisalwere given; the employees were polled by secret bal-lot; and the employer had not engaged in unfair laborpractices or otherwise created a coercive atmosphere.InStruksnessthe Board revised theBlue Flashcriteria toconform to this new standard.In the instant case, James Kimmel on three separate occa-sions singled out employees in the store and interrogatedthem concerning union activities. At the time of the interro-gations, James Kimmel was either store manager or coman-ager. In addition, the fact that he was the owner's son lentadditional weight to his authority. The interrogations can-not be considered isolated in that they were directed against3 employees out of a total bargaining unit of 10. Though theinterrogations all took place in a casual manner, they werenot made in jest. James Kimmel did tell Lodahl that hewasn't pressuringLodahl,because he (Kimmel)wasn'tgoing to be working there at the end of the summer. Inaddition, the other employees knew or were soon to find outthat Kimmel's tenure as a supervisor was to be short-lived.These factors do take some of the sting out of the interroga-tion, but, on balance, I find that James Kimmel's interroga-tions of Lodahl, Mosely, and Hayfieldconcerning unionactivities were coercive and violative of Section 8(a)(1) ofthe Act?x Sometime in May, Kimmel posted a notice in the store stating that sherecognized the right of the employees to engage or not engage in unionB. The Refusal-to-Bargain Allegations1.The effect of the Company's unfair labor practices onthe possibility of a fair electionAn employer need not recognize a union solely becausethat union asserts that it represents a majority of theemployer's employees. An employer may insist on a Boardelection,unless it has agreed to an alternate means for re-solving the question concerning representation or has en-gaged in misconduct which is of such a character as to havea "lingeringand distorting effect on any future election."Mike Velys, Sr., et al. d/b/a R & M Electric Supply Co.,200NLRB 603 (1972). There is no contention that an agreedupon method was present in the instantcase.As to employ-er unfair labor practices that warrant a refusal to bargainfinding or a bargaining order, the criteria to be applied isset forth by the United States Supreme Court inN.L.R.B.v.Gissel Packing Co.,395 U.S. 575. In that case, the highcourt held that a bargaining order would be appropriate intwo situations. The first is in the case of "outrageous" and"pervasive" unfair labor practices where the employer's ac-tions are so coercive that, even in the absence of a Section8(a)(5) violation, a bargaining order is necessary to repairthe unlawful effect of those actions. The unfair labor prac-tices found above do not fall within that category. Thesecond is " ... in less extraordinary cases marked by lesspervasive practices which nonetheless still have the tenden-cy to undermine majority strength and impede the electionprocess." The court also held: " . . . An Employer can insiston a secret ballot election, unless, in the words of the Board,'he engages in contemporaneous unfair labor practices like-ly to destroy the union's majority and seriously impede theelection' ". InShip Shape Maintenance Co., Inc.,189 NLRB395 (1971), enforcement denied in part 474 F.2d 434 (C.A.D.C., 1972), the Board expressed the test to be applied interms of whether the lingering effects of the unfair laborpractices rendered uncertain the possibility that traditionalremedies could ensure a fair election, and whether theunion's majority card designations obtained before the un-fair labor practices provided a more reliable test of theemployees' desires and better protected employee rightsthan would an election. As stated inJoseph J. Lachnietd/b/a Honda of Haslett,201NLRB 855 (1973), where acoercive atmosphere is,created by the employer which con-ventiorial Board remedies may not adequately dissipate sothat a fair election can be held with reasonable certainty, abargaining order is warranted.In the instant case, the only unfair labor practices foundwere three instances of interrogation of employees by StoreManager James Kimmel. In one of those instances, Kimmeltold the employee that he, wasn't exerting pressure and thatactivityThe notice ended. "I will not in any manner interfere with, restrain,or coerceyou inthe exercise of that right,nor will I try topenalize ordiscriminate against employees who desire to join or be represented by alabor organization" The recorddoes not indicate how long the notice re-mained postedThe Companyargues in its brief that even if technical viola-tions did occur,no remedial order is needed because of that notice I believethe interrogation found above is more than a technical violation and that theusual Board remedy is warranted. KIMMEL'S SHOP RITEhe (James Kimmel) was not going to be working there at theend of the summer. The impact of the interrogations wasfurther limited by the fact that James Kimmel did leave theCompany's employ. The Board has often refusedto issue abargaining order where an employer's unfair labor practicessubstantially exceeded those of the company's in the instantcase. Thus inMotown Record Corporation,197 NLRB 1255(1972), an employer was found to have engagedin sevenseparate violations of Section 8(a)(1) of the Act, includingcoercive interrogation. The Board refused to issue a bar-gaining order, pointing out that:... none of (the seven instances) were directed at em-ployees in general, none of them seriously jeopardizedthe employee's job security, no specific benefits werepromised, and, taken in their context, none could haveso affected the employee or employees involved to suchan extent that they could not cast a free and uncoercedballot after the application of theBoard's remedies.See alsoGold Circle Department Stores,a Divisionof Federat-ed Department Stores,Inc., 207 NLRB 1005 (1973);J.J.Newberry Company,202 NLRB 420 (1973);Restaurant Asso-ciates Industries, Inc., et al.,194 NLRB 1066 (1972);CentralSoya of Canton, Inc.,180 NLRB 546 (1970).In conclusion, I find that even if the Union did representa majority of the Company's employees in the bargainingunit at the time it demanded recognition, the Board's con-ventional remedies are sufficient to neutralize the effect ofJames Kimmel's unlawful interrogation of employ_ees_so_that a fair election could be held, and that, therefore, Both-a refusal to bargain finding and a bargaining order areunwarranted under the tests enunciated in theGisselcase.2.The Union'smajority on March 20An additional reason for reaching the conclusion set forthabove is that the General Counsel has failed to establish bya preponderance of the credible evidence that the Unionrepresenteda majorityof the Company's employees onMarch 20,when it made its demand for recognition. Theparties stipulated that there were 10 employees in the appro-priate unit on March 20.25 From March 13 through 16, eightof these employees,allexcept,Comstock and Hayfield,signed union authorization cards.The cards read:I . . . hereby authorize Retail Clerks International As-sociation,AFL-CIO,or its chartered local Union torepresent me for the purposes of collective bargaining,respecting rates of pay,wages,hours of employment, orother conditions of employment in accordance withapplicable law.At the time of the Union's demand for recognition onMarch 20, those eight employees were the only ones whohad signed authorization cards 2625 The employees wereComstock,Fender, Grenville,Hayfield, Hendricks,Lodahl, Mosley,Staton, Russell,and Middling26Hayfield signeda card on March 21The.cntical date for determing447The General Counsel in his brief states: "Counsel for theGeneral Counsel concedes that employees Ken Hendricksand Rob Mosley repudiated their cards and thus should notbe counted for purposes of majority."Lodahl credibly testified that when she was given the cardby employee Fender, who was distributing them on behalfof the Union, Fender told her that the card "was just to havean election." 27Hendricks credibly testified that when Fender gave himan authorization card, Fender told him that if he signed it,itdidn't mean that he was for or against the Union and itjust meant that it would give them a chance to vote.Mosley credibly testified that when Fender gave him acard, Fender told him that it didn't make any differencewhether or not he (Mosley) was for or against the Union,but to sign up to get an election.Middling did not testify. Her card was authenticatedthrough the testimony-of-Fender. Fender testified that hedidn't recall whether he told Middling that it didn't matterwhether or not she was for or against the Union and thatshe should sign it to get an election. He averred that hecould have told her that. On further examination, he testi-fied that he didn't think he told her that.Russell testified that Fender told him that if 50 percentof the employees signed the card, there would be an electionheld by the Union. He also testified that he heard FendertellMosley and Hendricks that it didn't matter whether ornot they were for or against the Union, but they should signthe card to get an election. Further in his testimony, heaverred that he had heard that conversation with Lodahland Mosley. Lodahl signed her card on March 13, and it istherefore probable that the conversation was on the 13th.Russell signed his card on the 15th.In order to establish through authorization cards that aunion represents a majority of employees in a bargainingunit, the General Counsel must prove that the cards are areliable index of the employees' wishes to be represented bythe union. The reliability of the cards must be judged in thelight of all the circumstances surrounding their signing. Thestarting point is the wording on the cardsthemselves.Where, as here;,the cards are unambiguousin indicating adesire for representation, they must be given substantialweight. However, where oral solicitation is inconsistent withthe written wording, further inquiry is required. The Su-premeCourt set forth the applicable criteria in theGisse!case,supra,holding:... we think it sufficient to point out that employeesshould be bound by the clear language of what theysign unless that language isdeliberately and clearlymajority status is the date upon which the Union seeks recognition, whichin this case was March 20Peerlessof America,Inc.,198 NLRB 982 (1972),enforcement denied in part 484F.2d 1108 (C A 7, 1973)The stipulationrelating to the employees in the bargaining unit is keyed to the March 20 date,and the General Counsel has not urgeda "continuing demand"theory. SeeMontgomery Ward & Co, Incorporated197 NLRB 519 (1972).Hayfield'scard cannot be counted in determining the Union'smajority status as ofMarch 20.,27 Fender testified that he told Lodahl and other employees to whom hegave cards that the cards authorized the Union as their bargaining agent, andif they signed the cards there would be an election I credit Lodahl and theother card signerswhose testimonyconcerning the signing of the cardsdiffered from Fender's 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDcancelled by a union adherent with words calculated todirect the signer to disregard and forgetthe languageabove the signature.The Court pointed out that there was nothing inconsistentin a solicitor asking an employee to sign an authorizationcard which states that it authorizes the Union to representhim and then telling him that the card will probably be usedfirst to get an election. On the other hand, the Court heldthat a card should not be counted where the solicitor statesthat he will use the card only for an election. The Court alsomakes it clear that key or magic words are not to be control-ling, and that the totality of circumstances is to be consid-ered in determining whether an assurance was given that acard will be used for no purpose other than to help get anelection.Fender, in soliciting cards from Hendricks and Lodahl,said in substance that if they signed the authorization cardsit just meant that the employees would have a chance tovote. On the basis of that solicitation, I do not believe thatLodahl and Hendricks' cards can be considered reliableevidence to establish that at the time of the signing of thecards they wanted the Union to represent them.When Fender gave a card to Mosley, he told him that itdidn't make any difference whether or not Mosley was foror against the Union, but to sign up to get an election. Ineffect, Fender was telling Mosley to ignore the language onthe card that gave the Union the right to represent him. Noreliance can be placed on such a card.The only evidence authenticating Middling's card was thetestimony of Fender, and Fender's testimony, as is set forthabove, was equivocal with regard to the circumstances un-der which she signed the card. I, therefore, find that GeneralCounsel has not established that Middling's card should becounted toward the Union's majority.Russell was present when two employees were told thatitdidn't matter whether or not they were for or against theUnion, but they should sign the card to get an election.Though the record is not completely clear, it is likely thatRussellsigned his card after he heard that conversation. I,therefore, do not believe that the General Counsel has es-tablished that Russell's card should be counted 28In summary, there were 10 employees in the bargainingunit on the critical date of March 20. One did not sign anauthorization card. One signed after the critical date andfive signed in circumstances under which their cards shouldnot be counted. Thus, on the critical date, the Union hadonly 3 valid authorization cards out of a unit of 10.In conclusion, I find that except for the matters dealingwith the interrogation of employees by James Kimmel, theGeneral Counsel has not shown by a preponderance of thecredible evidence that the Company has violated the Act 29IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forthin section III,above, occurring in connection with the operations of theCompany described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving foundthat the Companyhas engaged in certainunfair labor practices,I shall recommendthat it be orderedto cease and desist therefrom and take affirmative actiondesigned to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.By coercively interrogating employees concerningunion activities, the Company interfered with, restrained,and coerced its employees in the exercise of their rightsguaranteed to them by Section 7 of the Act in violation ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Except as set forth above, the General Counsel has notestablished by a preponderance of the credible evidencethat the Company violated the Act.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 30Lorraine Urbauer d/b/a Kimmel's ShopRite,its officers,agents,successors and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theiractivities on behalf of Retail Clerks Union, Local No. 1105,Retail Clerks International Association, AFL-CIO, or anyother union.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Post at its Vashon, Washington, store copies of the28 SeeFord Smith Outerwear, Inc., and H. L. Friedlen Company,205 NLRB592 (1973).29 As I have found that the Company did not have a duty to bargain withthe Union, it follows that those portions of the complaint that allege that theCompany derivatively violated Sec.8(a)(l) of the Act by making changes inwages, hours, and schedules without first bargaining with the Union, mustalso be dismissed.30 In the event no exceptions are filedas provided by Section102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,recommendations and recommendedOrderherein shall, as pro-vided bySection 102.48 of the Rules and Regulations,be adopted by theBoard andbecomeits findings,conclusions,and Order,and all objectionsthereto shall be deemedwaived forall purposes. KIMMEL'S SHOP RITEattached notice marked "Appendix." 31 Copies of the no-tice, on forms provided by the Regional Director for Region19, after being duly signed by the Company's authorizedrepresentative, shall be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(b)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found.31 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which all sides had a chance to give evidence,theNational Labor Relations Board has found that weviolated the National Labor Relations Act, and has orderedus to post this notice.The Act gives all employees these rights:449To engage in self-organizationTo form, join or help unionsTo bargaincollectively through a representative oftheir own choosingTo act togetherfor collective bargaining or othermutual aid or protectionTo refrain from any or all of these things exceptto the extent that membership in a union may berequired pursuant to a lawful union-security clause.WE WILL NOT do anything that interferes with, re-strains or coerces employees with respect to theserights.More specifically,WE WILL NOT coercively interrogate our employeesconcerning their activities on behalf of Retail ClerksUnion, Local No.1105, Retail Clerks International As-sociation,AFL-CIO,or any other union.DatedByLORRAINEURBAUERd/b/aKIMMEL'S SHOP RITE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 10th Floor, RepublicBuilding,1511 Third Avenue, Seattle, Washington 98101, Telephone206-442-7472.